                Case 1:19-cv-08540-JPO Document 1 Filed 09/13/19 Page 1 of 7




POLSINELLI PC
Jason A. Nagi                                            Brett D. Anders (pro hac vice to be submitted)
Frank T. Spano                                           900 West 48th Place, Suite 900
600 Third Avenue, 42nd Floor                             Kansas City, Missouri 64112
New York, New York 10016                                 (816) 753-1000
(212) 684-0199                                           banders@polsinelli.com
jnagi@polsinelli.com
fspano@polsinelli.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF NEW YORK

TUEBOR REIT SUB LLC,
                                  Plaintiff                       Case No. 19-cv-8540
v.

NATIN PAUL a/k/a NATE PAUL,
                                  Defendant

                                              COMPLAINT


           Plaintiff Tuebor REIT Sub LLC (“Lender”), by and through its undersigned counsel,

files this Complaint against Natin Paul a/k/a Nate Paul (“Guarantor”) and in support thereof,

alleges as follows.

I.         THE PARTIES, JURISDICTION, AND VENUE

           1.      Lender is a Michigan limited liability company with its principal office in

Burlington, Vermont.

           2.      Guarantor is an individual and resident of the State of Texas with an address of

401 Congress Avenue, 33rd Floor, Austin, Texas 78701.

           3.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because Lender is completely diverse from Guarantor.



70293637
            Case 1:19-cv-08540-JPO Document 1 Filed 09/13/19 Page 2 of 7




       4.      The Guaranty of Recourse Obligations, dated as of February 6, 2018 (as amended

from time to time, the “Guaranty”), executed by Guarantor contains a forum selection clause

that designates any federal court in the State of New York as a proper forum for disputes relating

to the Guaranty.

       5.      A true and correct copy of the Guaranty is attached hereto as Exhibit A and

incorporated herein by reference.

       6.      The Court has personal jurisdiction over Guarantor because Guarantor is bound

by the contractual agreements in the Guaranty to submit to jurisdiction in a federal court situated

in New York.

       7.      Pursuant to the Guaranty, Guarantor has designated and appointed World Class

Capital Group, LLC, 767 Fifth Avenue, 16th Floor, New York, New York, Attention: Legal

Department, as his authorized agent to accept and acknowledge service of any and all process on

behalf of Guarantor.

II.    THE LOAN TRANSACTION

       8.      On or about February 6, 2018, Ladder Capital Finance LLC (“Original Lender”)

made a commercial real estate mortgage loan to Silicon Hills Campus, LLC (“Borrower”) in the

original principal amount of $64,000,000.00 (the “Loan”).

       9.      The Loan is evidenced in part by that certain Loan Agreement, dated as of

February 6, 2018 (as amended from time to time, the “Loan Agreement”), a true and correct

copy of which is attached hereto as Exhibit B and incorporated herein by reference.

       10.     The Loan is further evidenced in part by that certain Promissory Note, dated as of

February 6, 2018 (as amended from time to time, the “Note”), in the original principal amount of

$64,000,000.00, a true and correct copy of which is attached hereto as Exhibit C and

incorporated herein by reference.

                                                 2
           Case 1:19-cv-08540-JPO Document 1 Filed 09/13/19 Page 3 of 7




       11.     In connection with the Loan, Guarantor executed the Guaranty.

       12.     The Guaranty provides that, upon the occurrence of certain events, the Loan shall

be fully recourse to Guarantor (the “Recourse Obligations”). Among other things, the

Borrower’s failure to obtain Original Lender’s prior written consent to any Transfer (as defined

in the Loan Agreement), except to the extent permitted by the Loan Documents, triggers

Guarantor’s full recourse liability.

       13.     The Loan Agreement, the Note, the Deed of Trust, the Guaranty, and all other

documents further evidencing, securing or executed in connection with the Loan, together with

any modifications to any of the foregoing, are sometimes referred to herein collectively as the

“Loan Documents.”

       14.     Lender is the current owner and holder of the Loan and the Loan Documents.

       15.     Lender’s ownership of the Loan and Loan Documents is evidenced by an Allonge

attached to the Promissory Note (the “Allonge”) (Ex. C), a General Assignment and Assumption

(the “General Assignment”), an Assignment of Deed of Trust (the “Deed Assignment”), and an

Assignment of Assignment of Leases and Rents and Security Agreement (the “AALR”). A true

and correct copy of the General Assignment, Deed Assignment and AALR, are attached hereto

as Exhibit D and incorporated herein by reference.

       16.     The Loan Documents have not been further assigned.

III.   THE AMENDMENTS TO THE LOAN DOCUMENTS

       17.     Lender and Borrower entered into that certain First Amendment to Loan

Agreement, Guaranty of Recourse Obligations, and Other Loan Documents, dated as of May 4,

2019 (the “First Amendment”). A true and correct copy of the First Amendment is attached

hereto as Exhibit E and incorporated herein by reference.



                                                3
          Case 1:19-cv-08540-JPO Document 1 Filed 09/13/19 Page 4 of 7




       18.     Section 1(c) of the First Amendment modified the Guaranty to additionally

provide that Guarantor guarantees payment of the Loan at maturity in an amount equal to

$3,000,000.00, together with any accrued and unpaid interest thereon (the “Payment

Obligation,” and together with the Recourse Obligations and other obligations under the

Guaranty, the “Guaranteed Obligations”).

       19.     Guarantor acknowledged and consented to the modification of the Guaranty in the

First Amendment.

       20.     Lender and Borrower entered into that certain Second Amendment to Loan

Agreement and Other Loan Documents, dated as of July 15, 2019 (the “Second Amendment”),

in which Guarantor reaffirmed the Guaranty. A true and correct copy of the Second Amendment

is attached hereto as Exhibit F and incorporated herein by reference.

       21.     Pursuant to the Second Amendment, the Loan matured on August 30, 2019 at

1:01 p.m. Eastern Daylight Time (the “Maturity Date”).

IV.    BREACHES UNDER THE GUARANTY

       22.     Under the Loan Documents, Borrower agreed to pay the full amount of the Loan

on or before the Maturity Date.

       23.     Borrower failed to make the required payment of debt as of the Maturity Date.

The entire unpaid balance of the Note is immediately due and owing.

       24.     Under the Guaranty, pursuant to the First Amendment, Guarantor guaranteed

payment of $3,000,000.00 of the unpaid principal balance at the Maturity Date, together with any

accrued and unpaid interest thereon.

       25.     The matured indebtedness has not been paid under the Note, and Guarantor has

failed to make any payment under the Guaranty, and as such, Guarantor has failed to perform its

Payment Obligation under the Guaranty.

                                                4
          Case 1:19-cv-08540-JPO Document 1 Filed 09/13/19 Page 5 of 7




       26.     Additionally, a mechanic’s lien has been filed against the Property in the amount

of approximately $107,000.00.

       27.     “Transfer” is defined in the Loan Agreement in broad terms sufficient to include

the placement, or incurring, of any encumbrance such as a lien, including an involuntary lien,

against the property securing the debt owed under the Loan (the “Property”). Accordingly,

when the mechanic’s lien claimant recorded a lien against the Property, a Transfer occurred

under the terms and provisions of the Loan Agreement. Borrower failed to obtain Lender’s prior

written consent to a Transfer, which results in the Loan becoming fully recourse as to Guarantor.

                                    COUNT I—SUIT ON GUARANTY

       28.     Lender incorporates the preceding allegations as if fully stated herein.

       29.     Guarantor executed and delivered the Guaranty to Original Lender.

       30.     Pursuant to the Guaranty, Guarantors irrevocably and unconditionally guaranteed

to Lender and its successors and assigns the payment and performance of the Guaranteed

Obligations.

       31.     The Guaranteed Obligations include: (i) the payment of the entire debt under the

Loan from and after the date that any Recourse Obligation arises; and (ii) the payment of

$3,000,000.00 on the Maturity Date if the Loan is not fully paid thereon.

       32.     Borrower failed to obtain Lender’s prior written consent to a Transfer.

       33.     The Loan is fully recourse as a result, and Guarantor is personally liable for the

payment and performance of amounts owed under the Loan Documents.

       34.     As a result, Guarantor is personally liable for the amounts resulting from

Borrower’s failure to pay any charge for labor or materials that resulted in a mechanic’s lien

being filed against the Property.



                                                 5
          Case 1:19-cv-08540-JPO Document 1 Filed 09/13/19 Page 6 of 7




       35.      Additionally, Guarantor failed to pay $3,000,000.00 to Lender on the Maturity

Date, despite there being outstanding amounts owed on the Loan as of that date.

       36.      As a result, Guarantor is liable, at a minimum, for the $3,000,000.00 payment he

guaranteed as of the Maturity Date.

       37.      Under the Guaranty, Lender is entitled to collect from Guarantor all fees and

costs, including attorneys’ fees, incurred by Lender in connection with Lender’s enforcement of

the Guaranty.

       WHEREFORE

   A. Lender is entitled to entry of judgment against Guarantor in the following amounts as of

       September 12, 2019:

             a) principal in the amount of $61,500,000.00;

             b) exit fee in the amount of $615,000.00;

             c) regular and default interest as prescribed by the Loan Documents;

             d) all additional fees and costs, including servicing and attorneys’ fees, incurred by

                Lender in connection with the enforcement of the Loan Documents; and

             e) postjudgment interest at the default rate set forth in the Note.

   B. In the alternative, Lender is entitled to entry of judgment against Guarantor for

       $3,000,000.00, together with any accrued and unpaid interest thereon, and further prays

       for entry of judgment against Guarantor for damages incurred for Guarantor’s failure to

       pay any charge for labor or materials that resulted in a mechanic’s lien on the Property, in

       the amount to be proven at trial and for attorneys’ fees and costs in prosecuting this

       action, and for other relief as is just and proper under the circumstances.




                                                   6
             Case 1:19-cv-08540-JPO Document 1 Filed 09/13/19 Page 7 of 7




    C. Lender is entitled to entry of judgment against Guarantor, together with fees and costs,

           including attorneys’ fees, incurred by Lender in connection with the enforcement of the

           Guaranty.

Dated: New York, New York
       September 12, 2019

                                            POLSINELLI PC


                                            By: /s/ Jason A. Nagi
                                                 Jason A. Nagi
                                                 Frank T. Spano
                                                 600 Third Avenue, 42nd Floor
                                                 New York, New York 10016
                                                 (212) 684-0199
                                                 Fax No. (212) 684-0197
                                                 jnagi@polsinelli.com
                                                 fspano@polsinelli.com

                                            - and -

                                                      Brett D. Anders (pro hac vice to be submitted)
                                                      900 West 48th Place, Suite 900
                                                      Kansas City, Missouri 64112
                                                      (816) 753-1000
                                                      banders@polsinelli.com

                                            ATTORNEYS FOR PLAINTIFF




                                                      7
70293637
